OPINION OF COURT.
The following is taken, verbatim, from the opinion.
HAMILTON, PJ.
The main point stressed here is that, as the Common Pleas Court, in effect, reversed on the weight of the evidence, it was without power to enter judgment for Dahms, hut should have remanded the case for a new trial.
The evidence is conclusive that the notes were executed and endorsed for the purpose of stopping the prosecution begun by Swinburne against Klein. That such a consideration is an illegal one, voiding the instruments, is settled law. That the notes incidentally discharged the original debt, does not change the real consideration.
*195The facts show conclusively the illegal consideration, and the Court of Common Pleas did not err in entering' the judgment that it did.
(Mills and Cushing, JJ., concur.)